Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/23/2021. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

Response to Arguments
Applicant’s arguments, see page 8, filed 09/23/2021, with respect to the objection to FIG. 5 has been fully considered and are persuasive. The replacement drawings have overcome the objection. The objection to FIG. 5 has been withdrawn. 
Applicant’s arguments, see page 8, filed 09/23/2021, with respect to the objection to claims 14 and 17 have been fully considered and are persuasive. The amendments to claims 14 and 17 have overcome the objection. Therefore, the objection has been withdrawn.  
Applicant’s arguments, see page 8, filed 09/23/2021, with respect to the rejection of claim 1-11 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to claims 1 and 10 have overcome the rejection. The rejection of claim 1-11 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see pages 8-11, filed 09/23/2021, with respect to the rejection of claims 1 and 12 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues that Chiu does not effectively teach the elements of claims 1 and 12, specifically the “three-point calibration in the FOV.” Applicant argues that only 2 points are used in the Chiu reference. However, as 0) and establishing a preset coordinate system (TG) around this first point. Then it defines the actual position of the TCP as P1 (point 2), captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’ (point 3) to calculate a scaling ration [Claim 1]. Alternatively, at step S102, a 2D image is taken of the present coordinate system TG as defined by P0 to define a 2D visual coordinate system TV. The image plane TV is based on the two-dimensional picture of the XGZG plane of the preset coordinate system TG. In step S103, the TCP is moved along XG from P1 to P2, which can also serve as a second and third point to form a three-point calibration. 
Applicant's arguments, see pages 11-12, filed 09/23/2021, with respect to the rejection of claims 3 and 14 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues that the elements of “selecting the spatial points in part based upon optional user inputs” would not be obvious to one or ordinary skill in the art. As stated in the non-final rejection, the applicant already admitted that selecting spatial points in part based upon optional user inputs is already prior art in paragraph 22 of their specification. Further, the primary reference used by the examiner, Chiu, teaches the claimed element in column 1, rows 31-34, where it describes an operator visually guiding the TCP to a specific point in the workspace with the tool at a minimum of four different orientations, and teaches that this is common in the art. Applicant also argues that the scaling ratio of the vision coordinate system TV relative to the preset coordinate system TG as taught by Chiu does not teach “computing a hand-eye calibration transformation from the coordinate space of the robot to the coordinate space of the vision system camera.” However, as described in detail below, Chiu explicitly teaches a transformation from a robot coordinate system TG to a coordinate space of a vision system camera TV.
Applicant's arguments, see pages 13-14, filed 09/23/2021, with respect to the rejection of claims 4 and new claim 20 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues that the new claim 20, which recites features similar to those recited in claim 4, and teaches that the robot manipulator induces a cantilever effect between the calibration object and the FOV. Applicant argues that the cantilever effect identified in the reference Guoko does not cover the elements of claim 20, and by extension claim 4. Specifically, applicant argues that Guoko’s teaching that “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”) and Verl US 9833904 B2 (“Verl”).
	Regarding Claim 1. Chiu teaches a system for performing hand-eye calibration of a vision system operating in conjunction with a robot manipulator that provides relative motion between a calibration object and a field of view (FOV) of a vision system camera (Chiu teaches a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool [Chiu, Claim 1]), comprising: 
	a vision system processor configured to operate a pre-calibration process that, performs a three-point calibration in the FOV and computes a rough transformation from a coordinate space of the robot manipulator to a coordinate space of an acquired image of the vision system camera (Chiu teaches a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool; the correction method comprises: defining a preset position of the Tool Center Point (“TCP”) (P0) and establishing a preset coordinate system (TG) based on P0. Then it defines the actual position of the TCP as P1, captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’; calculating a scaling ratio [Chiu, Claim 1]. A controller shown in FIG. 2 includes a preset control software (not shown and not illustrated) and a data storage facility (also not shown and illustrated) installed therein for driving and controlling the drive mechanism to move the tool [Column 2, lines 5-9]. The coordinate value of the origin/preset position P0 (Xg, Yg, Zg) of the preset coordinate system TG within the basic coordinate system T0 is stored into the preset control software of the controller, which means that the controller acts as a vision system processor to operate the pre-calibration process), and that, based upon the rough transformation, computes spatial points at a plurality of respective locations that are acceptable for performing the hand-eye calibration therewith (Chiu teaches that the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be easily calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The Chiu method then uses the spatial points to correct the vision system of the robot manipulator [Claim 1]).
	Chiu does not teach: 
	Based upon the rough transformation, computing spatial points of features on the calibration object.
	However, Verl teaches:
	Based upon the rough transformation, computing spatial points of features on the calibration object (Verl teaches a method for robot-assisted measurement of measurable objects, using an image data sensor S with the path of sensor S by assigning to each measuring point of the image data the position and orientation of sensor S which sensor S occupied to record that measuring point. The measuring points are recorded in the local coordinate system of sensor S; since this local coordinate system is moved together with the sensor, it is necessary to transform all the measuring points from the local to the fixed world coordinate system. This transformation between the two coordinate systems is based on the path of sensor S and basic geometric relationships [Column 4, rows 24-34]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with based upon the rough transformation, computing spatial points of features on the calibration object as taught by Verl, so as to ensure the quality of the measurement of the calibration object from a sensor that moves with the robot. 
	Chiu also does not teach:
	A hand-eye calibration module that performs the hand-eye calibration using the spatial points.
	However, Deng teaches:
	A hand-eye calibration module that performs the hand-eye calibration using the spatial points (Deng teaches that the calibration process is automatic, based on a pre-stored program [Column 3, row 20, Column 2, rows 36-40]. This calibration process involves a position error calculated between the actual position P, the target position P*, and a world coordinate system based on features extracted from a captured image [Column 3, rows 30-40]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with a hand-eye calibration module that performs the hand-eye calibration using the spatial points as taught by Deng to automate the process of calibration through a pre-stored program.
	Regarding Claim 2. Chiu in combination with Deng and Verl teaches the system as set forth in claim 1. 
	Chiu also teaches:
	wherein the rough transformation is computed based upon an iterative set of motions by the robot manipulator and adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (Chiu discloses that the scaling ratio [Symbol font/0x6C] (the rough transformation) is calculated by capturing a picture of the actual TCP and establishing the 2D coordinate system, then driving the tool to rotate relative to an axis of the preset coordinate system, obtaining the coordinate value of the TCP of the tool, capturing a picture of the actual TCP, and obtaining the corresponding coordinates of the TCP within the visual coordinate system (FOV). The deviation between the preset TCP and actual TCP is called deviation [Symbol font/0x44]P. If [Symbol font/0x44]P is less than or equal to the maximum allowable deviation of the robot manipulator, the preset position of the TCP will be considered the actual position of the TCP and finish the coordinate correction work [Chiu, Column 7, rows 12-40, Claim 1]).
	Regarding Claim 3. Chiu in combination with Deng and Verl discloses the system as set forth in claim 2.
	Chiu also teaches:
	wherein the spatial points are selected in part based upon optional user inputs (Chiu teaches that the standard method for calibrating the TCP position requires an operator to visually guide the TCP to a specific point in the workspace with the tool at a minimum of four different orientations, and that this is common in the art. This process requires the user to select a point in 3D (or at least 2D) space to determine where the preset TCP position should be ([Chiu, Column 1, rows 31-34]).  
Additionally, the applicant for the current application has admitted (see MPEP 2129) that wherein the spatial points are selected in part based upon optional user inputs is prior art in paragraph 22 of their specification.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with Applicant Admitted Prior Art to allow a user to select the spatial points for calibration as needed for a robot in a particular setting.
	Regarding Claim 10. Chiu in combination with Deng and Verl teaches the system as set forth in claim 1. 
	Chiu does not teach:
	wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step.
However, Deng teaches:
	wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step (Deng teaches controlling a robot under the guidance of a sensor to move a point on a robot to reach the same target point with a plurality of different poses, the point of the tool being in a tool coordinate system [Deng, Claim 1]. The sensor may be a vision sensor, such as a camera, and Deng expressly discloses that the sensor has intrinsic parameters including a focal length, a lens distortion, a pixel ratio, and a geometric relationship between a chip pose and a lens pose of the sensor, so the motion step as defined in Deng must be based on the size of the image pixels [Claim 13]. The claim reads on the motion step element in that each motion to reach the same target pose is a movement step based on data from the calibrated sensor shown in FIG. 2. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool, but then the sensor then captures an image of the tool in the world coordinate system, processes the captured image to extract features of the captured image, and obtains the actual position of the tool in the world coordinate system based on the extracted features. [FIG. 3, Column 3, rows 20-40]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with wherein the hand-eye calibration is performed in a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from the acquired image of the calibration object acquired up to a current motion step as taught by Deng to correct the image from the vision system camera.
Regarding Claim 11. Chiu in combination with Deng and Verl teaches the system as set forth in claim 10. 
Chiu does not teach:
	The system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points.
However, Deng teaches:
	The system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (Deng teaches a calibration process in which transformation matrices are calculated, first by capturing an image of the calibration object (a calibration plate [Deng, Claim 2]) with the sensor (usually a camera) and processed by a processor to obtain the desired coordinate systems [FIG. 1, Column 5, rows 17-24].  This process involves a target point in the world (point “O”), the actual position of a point on the tool (point “P”), and the target position of the point on the tool (point “P*”). The process also moves the robot under the guidance of the sensor to a point of the tool in the tool coordinate system to reach the same target point with a plurality of different poses. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool [FIG. 2, Column 3, rows 20-40]. This is done to calculate the position error between the actual position P and the target position P* [Column 3, rows 34-40]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with the system as set forth in claim 10 wherein the rough transformation is computed based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points as taught by Deng so that the position error between the actual position of a point on the tool and the target position can be calculated and minimized. 
	Regarding Claim 12. Chiu teaches a method for hand-eye calibration of a robot manipulator with respect to a vision system camera, comprising the steps of providing relative motion between a calibration target and a field of view (FOV) of the vision system camera (Chiu teaches a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool [Chiu, Claim 1]), 
	and performing a pre-calibration process that generates a rough transformation between a coordinate space of the robot manipulator and a coordinate space of the vision system (Chiu teaches that the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be easily calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The Chiu method then uses the spatial points to correct the vision system of the robot manipulator [Claim 1]. Note that in FIGS. 3-4, TG is shown to be distinct from TV. TG is the coordinate plane of the robot manipulator preset and based on the position of the tool [Column 2, lines 39-42]. TV, on the other hand, is a visual coordinate system based on the two-dimensional picture of the XGZG plane of the preset coordinate system TG [Column 2, lines 64-67, Column 3, lines 1-4]); 
	moving to a plurality of positions from results of the pre-calibration process and acquiring images at each of the positions; and computing a hand-eye calibration transformation from the coordinate space of the robot to the coordinate space of the vision system camera (Chiu teaches that the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The robot must move to these positions in order to acquire these points to calculate [Symbol font/0x6C]. The Chiu method then uses the spatial points in the coordinate space to correct the vision system of the robot manipulator [Claim 1]).
	Chiu does not teach: 
	locating features of the calibration object in the images;
	However, Verl teaches:
	locating features of the calibration object in the images (Verl teaches a method for robot-assisted measurement of measurable objects, using an image data sensor S with the path of sensor S by assigning to each measuring point of the image data the position and orientation of sensor S which sensor S occupied to record that measuring point. The measuring points are recorded in the local coordinate system of sensor S; since this local coordinate system is moved together with the sensor, it is necessary to transform all the measuring points from the local to the fixed world coordinate system. This transformation between the two coordinate systems is based on the path of sensor S and basic geometric relationships [Column 4, rows 24-34]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with locating features of the calibration object in the images as taught by Verl so as to ensure the quality of the measurement of the calibration object from a sensor that moves with the robot.
	Regarding Claim 13. Chiu in combination with Deng and Verl teaches the system as set forth in claim 12. 
	Chiu also teaches:
	wherein the rough transformation is generated based upon an iterative set of motions by the robot manipulator and adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (Chiu discloses that the scaling ratio [Symbol font/0x6C] (the rough transformation) is calculated by capturing a picture of the actual TCP and establishing the 2D coordinate system, then driving the tool to rotate relative to an axis of the preset coordinate system, obtaining the coordinate value of the TCP of the tool, capturing a picture of the actual TCP, and obtaining the corresponding coordinates of the TCP within the visual coordinate system (FOV). The deviation between the preset TCP and actual TCP is called deviation [Symbol font/0x44]P. If [Symbol font/0x44]P is less than or equal to the maximum allowable deviation of the robot manipulator, the preset position of the TCP will be considered the actual position of the TCP and finish the coordinate correction work [Chiu, Column 7, rows 12-40, Claim 1]).
Regarding Claim 14. Chiu in combination with Deng and Verl discloses the method as set forth in claim 13. 
Chiu also teaches:
	selecting the spatial points in part based upon optional user inputs (Chiu teaches that the standard method for calibrating the TCP position requires an operator to visually guide the TCP to a specific point in the workspace with the tool at a minimum of four different orientations, and that this is common in the art. This process requires the user to select a point in 3D (or at least 2D) space to determine where the preset TCP position should be ([Chiu, Column 1, rows 31-34]).
Additionally, the applicant for the current application has admitted (see MPEP 2129) that 
	selecting the spatial points in part based upon optional user inputs
Is prior art in paragraph 22 of their specification.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu wherein the spatial points are selected in part based upon optional user inputs to allow a user to select the spatial points for calibration as needed for a robot in a particular setting.
	Regarding Claim 18. Chiu in combination with Deng and Verl teaches the method as set forth in claim 12.
Chiu does not teach:
	wherein the step of computing the hand-eye calibration transformation comprises performing a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step.
	However Deng teaches:
	wherein the step of computing the hand-eye calibration transformation comprises performing a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step (Deng teaches controlling a robot under the guidance of a sensor to move a point on a robot to reach the same target point with a plurality of different poses, the point of the tool being in a tool coordinate system [Deng, Claim 1]. The sensor may be a vision sensor, such as a camera, and Deng expressly discloses that the sensor has intrinsic parameters including a focal length, a lens distortion, a pixel ratio, and a geometric relationship between a chip pose and a lens pose of the sensor, so the motion step as defined in Deng must be based on the size of the image pixels [Claim 13]. The claim reads on the motion step element in that each motion to reach the same target pose is a movement step based on data from the calibrated sensor shown in FIG. 2. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool, but then the sensor then captures an image of the tool in the world coordinate system, processes the captured image to extract features of the captured image, and obtains the actual position of the tool in the world coordinate system based on the extracted features. [FIG. 3, Column 3, rows 20-40]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with wherein the step of computing the hand-eye calibration transformation comprises performing a sequence of motion steps that respectively define a motion step size therebetween, and wherein the motion step size is based on at least one of (a) a size of acquired image pixels of the vision system camera and (b) a size of the FOV of the vision system camera as determined from at least one of the images of the calibration object acquired up to a current motion step as taught by Deng to correct the image from the vision system camera.
Regarding Claim 19. Chiu in combination with Deng and Verl teaches the method as set forth in claim 18. 
Chiu does not teach:
	further comprising generating the rough transformation based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points.
However, Deng teaches:
	further comprising generating the rough transformation based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points (Deng teaches a calibration process in which transformation matrices are calculated, first by capturing an image of the calibration object (a calibration plate [Deng, Claim 2]) with the sensor (usually a camera) and processed by a processor to obtain the desired coordinate systems [FIG. 1, Column 5, rows 17-24].  This process involves a target point in the world (point “O”), the actual position of a point on the tool (point “P”), and the target position of the point on the tool (point “P*”). The process also moves the robot under the guidance of the sensor to a point of the tool in the tool coordinate system to reach the same target point with a plurality of different poses. The robot initially moves automatically under the guidance of a control algorithm executed by the controller to move the point of the tool [FIG. 2, Column 3, rows 20-40]. This is done to calculate the position error between the actual position P and the target position P* [Column 3, rows 34-40]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with further comprising generating the rough transformation based upon at least one of (a) a three-step motion process and (b) an iterative set of motions by the robot manipulator with adjustment of a robot motion step size between the spatial points to maintain features of the calibration object within the field of view and to provide a minimum separation distance between the spatial points as taught by Deng so that the position error between the actual position of a point on the tool and the target position can be calculated and minimized. 

Claims 4-5, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”)  as applied to claims 1-3 and 12-14 above, and further in view of Gouko et al. US 20170356818 A1 (“Gouko”).
	Regarding Claim 4. Chiu in combination with Deng and Verl discloses the system as set forth in claim 2.
	Chiu does not teach: 
wherein the robot manipulator induces a cantilever effect between the calibration object and the FOV.
However, Gouko teaches:
How a cantilever effect applies to the unsupported end of a beam (Gouko discloses how a cantilever beam member undergoes elastic deformation according to the load change applied to the unsupported end [Paragraph 177]. Gouko also teaches what a cantilever actually is [Paragraph 33] and describes how adding a load to the free end will make the beam change shape [Paragraph 55, FIG. 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with the cantilever effect as taught by Gouko because the cantilever effect would apply to a robot arm with a tool placed at the distal end automatically as a result of gravity.
Chiu also does not teach:
A calibration object within the field of view.
However, Verl teaches:
A calibration object within the field of view (Verl teaches a calibration device comprising one or more cameras, and a camera control and interpretation device. The sensor is guided around an object to be measured for calibration [FIG. 1, Column 2, rows 4-8]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu and the cantilever effect described in Gouko with a calibration object within the field of view as taught by Verl so as to allow the camera to move with the robot and still keep the object within the field of view.  
Regarding Claim 5. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 4.
Chiu also teaches:
	wherein the pre-calibration process is arranged to compensate for the cantilever effect (Chiu describes a robot manipulator in which a tool is affixed at a distal end, and that the positional accuracy of the robot manipulator directly depends on knowing the precise location of the TCP. Chiu specifically states that having the tool mounted on the distal end of the robot while moving manually may result in alignment error between the tool and the robot manipulator, causing deviations in the TCP [Chiu, claim 1, Column 1, rows 13-31]).
Chiu does not teach:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV.
However, Verl teaches:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV (Verl teaches a method of measuring objects using a robot where the sensor moves along a sensor path using the robot, all the while keeping the object in view of the sensor so as to measure the object [Verl, Claim 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with the pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV as taught by Verl to ensure that the robot can accurately observe the calibration object after adjusting for the cantilever effect.
Regarding Claim 15.  Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 13.
Chiu does not teach: 
wherein the robot manipulator induces a cantilever effect between the calibration object and the FOV.
However, Gouko teaches:
How a cantilever effect applies to the unsupported end of a beam (Gouko discloses how a cantilever beam member undergoes elastic deformation according to the load change applied to the unsupported end [Paragraph 177]. Gouko also teaches what a cantilever actually is [Paragraph 33] and describes how adding a load to the free end will make the beam change shape [Paragraph 55, FIG. 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with the cantilever effect as taught by Gouko because the cantilever effect would apply to a robot arm with a tool placed at the distal end automatically as a result of gravity.
Chiu also does not teach:
	A calibration object within the field of view.
However, Verl teaches:
	A calibration object within the field of view (Verl teaches a calibration device comprising one or more cameras, and a camera control and interpretation device. The sensor is guided around an object to be measured for calibration [FIG. 1, Column 2, rows 4-8]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu and the cantilever effect described in Gouko with a calibration object within the field of view as taught by Verl so as to allow the camera to move with the robot and still keep the object within the field of view.  
Regarding Claim 16. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 15.
Chiu also teaches:
wherein the pre-calibration process is arranged to compensate for the cantilever effect (Chiu describes a robot manipulator in which a tool is affixed at a distal end, and that the positional accuracy of the robot manipulator directly depends on knowing the precise location of the TCP. Chiu specifically states that having the tool mounted on the distal end of the robot while moving manually may result in alignment error between the tool and the robot manipulator, causing deviations in the TCP [Chiu, claim 1, Column 1, rows 13-31]).
Chiu does not teach:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV.
However, Verl teaches:
The pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV (Verl teaches a method of measuring objects using a robot where the sensor moves along a sensor path using the robot, all the while keeping the object in view of the sensor so as to measure the object [Verl, Claim 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with the pre-calibration processes arranged to compute the spatial positions so that the calibration object remains in the FOV as taught by Verl to ensure that the robot can accurately observe the calibration object after adjusting for the cantilever effect.
Regarding Claim 20. Chiu teaches a system for performing hand-eye calibration of a vision system operating in conjunction with a robot manipulator that provides relative motion between a calibration object and a field of view (FOV) of a vision system camera (Chiu teaches a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool [Chiu, Claim 1]), comprising: 
a vision system processor configured to operate a pre-calibration process that, performs a three-point calibration in the FOV and computes a rough transformation from a coordinate space of the robot manipulator to a coordinate space of an acquired image of the vision system camera (Chiu teaches a vision correction method for tool center point of a robot manipulator. A vision lens is positioned to one side of the tool; the correction method comprises: defining a preset position of the Tool Center Point (“TCP”) (P0) and establishing a preset coordinate system (TG) based on P0. Then it defines the actual position of the TCP as P1, captures a picture of the actual TCP and establishes a 2D visual coordinate system (TV) as P1’; calculating a scaling ratio [Chiu, Claim 1]. A controller shown in FIG. 2 includes a preset control software (not shown and not illustrated) and a data storage facility (also not shown and illustrated) installed therein for driving and controlling the drive mechanism to move the tool [Column 2, lines 5-9]. The coordinate value of the origin/preset position P0 (Xg, Yg, Zg) of the preset coordinate system TG within the basic coordinate system T0 is stored into the preset control software of the controller, which means that the controller acts as a vision system processor to operate the pre-calibration process), and that, based upon the rough transformation, computes spatial points at a plurality of respective locations that are acceptable for performing the hand-eye calibration therewith (Chiu teaches that the scaling ratio [Symbol font/0x6C] of the vision coordinate system TV relative to the preset coordinate system TV can be easily calculated as [Symbol font/0x6C] =(X1-X2)/(x1-x2), where P1 is defined as (X1, Y1, Z1), and P2 = (X2, Y2, Z2), P1’ = (x1, z1) and P2’ = (x1 –x2, z1) [Column 3, rows 13-27]. The Chiu method then uses the spatial points to correct the vision system of the robot manipulator [Claim 1]).
Chiu does not teach:
	Based upon the rough transformation, computing spatial points of features on the calibration object.
	However, Verl teaches:
Based upon the rough transformation, computing spatial points of features on the calibration object (Verl teaches a method for robot-assisted measurement of measurable objects, using an image data sensor S with the path of sensor S by assigning to each measuring point of the image data the position and orientation of sensor S which sensor S occupied to record that measuring point. The measuring points are recorded in the local coordinate system of sensor S; since this local coordinate system is moved together with the sensor, it is necessary to transform all the measuring points from the local to the fixed world coordinate system. This transformation between the two coordinate systems is based on the path of sensor S and basic geometric relationships [Column 4, rows 24-34]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with based upon the rough transformation, computing spatial points of features on the calibration object as taught by Verl, so as to ensure the quality of the measurement of the calibration object from a sensor that moves with the robot. 
	Chiu also does not teach:
a hand-eye calibration module that performs the hand-eye calibration using the spatial points.
However, Deng teaches:
	A hand-eye calibration module that performs the hand-eye calibration using the spatial points (Deng teaches that the calibration process is automatic, based on a pre-stored program [Column 3, row 20, Column 2, rows 36-40]. This calibration process involves a position error calculated between the actual position P, the target position P*, and a world coordinate system based on features extracted from a captured image [Column 3, rows 30-40]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with a hand-eye calibration module that performs the hand-eye calibration using the spatial points as taught by Deng to automate the process of calibration through a pre-stored program.
	Chiu also does not teach:
wherein the robot manipulator induces a cantilever effect between the calibration object and the FOV.
However, Gouko teaches:
How a cantilever effect applies to the unsupported end of a beam (Gouko discloses how a cantilever beam member undergoes elastic deformation according to the load change applied to the unsupported end [Paragraph 177]. Gouko also teaches what a cantilever actually is [Paragraph 33] and describes how adding a load to the free end will make the beam change shape [Paragraph 55, FIG. 1]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with the cantilever effect as taught by Gouko because the cantilever effect would apply to a robot arm with a tool placed at the distal end automatically as a result of gravity.
Chiu in combination with Gouko does not teach:
A calibration object within the field of view.
However, Verl teaches:
A calibration object within the field of view (Verl teaches a calibration device comprising one or more cameras, and a camera control and interpretation device. The sensor is guided around an object to be measured for calibration [FIG. 1, Column 2, rows 4-8]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu and the cantilever effect described in Gouko with a calibration object within the field of view as taught by Verl so as to allow the camera to move with the robot and still keep the object within the field of view.  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), Gouko et al. US 20170356818 A1 (“Gouko”) as applied to claims 4-5 and 15-16 above, and further in view of Anducas Aregall US 9919428 B2 (“Aregall”).
	Regarding Claim 6. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 4.
	Chiu does not teach:
	wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator.
However, Aregall teaches: 
	wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator (Aregall teaches an automated machining head with vision equipment, including at least two video cameras mounted on the machine head, and attached to a robot arm, [FIG. 2, number 7, Column 6, rows 30-31]. The machine head can be moved by the robot arm, moving the vision equipment with the head [Claim 9]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with wherein the vision system camera is mounted with respect to, and moves in conjunction with, the robot manipulator as taught by Aregall to endow the robot with higher machining and movement accuracy, as disclosed in the abstract of Aregall.
Regarding Claim 17. Chiu in combination with Deng, Verl, and Gouko teaches the system as set forth in claim 14. 
Chiu does not teach:
further comprising, (a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object is with respect to, and moving in conjunction with,  the robot manipulator.
However, Aregall teaches: 
further comprising, (a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object with respect to, and moving in conjunction with, the robot manipulator (Aregall teaches an automated machining head with vision equipment, including at least two video cameras mounted on the machine head, and attached to a robot arm, [FIG. 2, number 7, Column 6, rows 30-31]. The machine head can be moved by the robot arm, moving the vision equipment with the head [Claim 9]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with further comprising, (a) positioning the vision system camera with respect to, and moving in conjunction with, the robot manipulator, or (b) positioning the calibration object is with respect to, and moving in conjunction with, 4 the robot manipulator as taught by Aregall to endow the robot with higher machining and movement accuracy, as disclosed in the abstract of Aregall.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), Gouko et al. US 20170356818 A1 (“Gouko”), and Anducas Aregall US 9919428 B2 (“Aregall”), and in further view of Mark US 20190009472 A1 (“Mark”).
Regarding Claim 7. Chiu in combination with Deng, Verl, Gouko, and Aregall teaches the system as set forth in claim 6.
Chiu does not teach:
wherein the robot manipulator comprises one of a multi-axis robot and a motion stage.
However, Mark teaches:
wherein the robot manipulator comprises one of a multi-axis robot and a motion stage (Mark teaches a robot arm capable of attaching to a printer head, and the head can contain a vision system (camera, rangefinder, etc.) [FIG. 2G, Paragraph 122]. Mark also teaches position and orientation mechanisms which can include gantry systems and robotic arms [Paragraph 94]. Mark also teaches that this robotic arm can have 4 or more degrees of freedom, meaning it can move along multiple axes [Paragraph 36]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with wherein the robot manipulator comprises one of a multi-axis robot and a motion stage as taught by Mark so as to allow the system of Chiu to work with a robot on a motion stage, such as a gantry.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 9043024 B2 (“Chiu”) in view of Deng et al. US 10112301 B2 (“Deng”), Verl US 9833904 B2 (“Verl”), and Gouko et al. US 20170356818 A1 (“Gouko”), and in further view of Mark US 20190009472 A1 (“Mark”).
	Regarding Claim 8. Chiu in combination with Deng, Verl, Gouko teaches the system as set forth in claim 4.
	Chiu does not teach:
	wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator.
	However, Mark teaches:
	wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator (Mark describes calibration of the printing deposition head and a calibration target toolpath and adjustments for the purpose of correcting or calibrating for changes in temperature, barometric pressure, or humidity that might affect the printing material or the 3D printer itself [Paragraph 149]. The print head may be mounted on a robotic arm [Paragraph 91]. The printing head is then the calibration object which moves in conjunction with the robot manipulator).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chiu with wherein the calibration object is mounted with respect to, and moves in conjunction with, the robot manipulator as taught by Mark so as to allow for correcting or calibrating for changes in temperature, barometric pressure, or humidity that might affect the calibration target or the robot manipulator.
	Regarding Claim 9. Chiu in combination with Deng, Verl, Gouko and Mark teaches the system as set forth in claim 8.
Chiu does not teach:
wherein the robot manipulator comprises one of a multi-axis robot and a motion stage.
However, Mark teaches:
wherein the robot manipulator comprises one of a multi-axis robot and a motion stage (Mark teaches a robot arm capable of attaching to a printer head, and the head can contain a vision system (camera, rangefinder, etc.) [FIG. 2G, Paragraph 122]. Mark also teaches position and orientation mechanisms which can include gantry systems and robotic arms [Paragraph 94]. Mark also teaches that this robotic arm can have 4 or more degrees of freedom, meaning it can move along multiple axes [Paragraph 36]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify
the system of Chiu with wherein the robot manipulator comprises one of a multi-axis robot and a motion stage as taught by Mark so as to allow the system of Deng to work with a robot on a motion stage, such as a gantry.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664